PER CURIAM.
Michele Z. Darbeau appeals the district court’s orders dismissing her civil action against the Air Conditioning & Refrigeration Institute, denying her motion to alter or amend judgment, and denying as moot her motion to compel production of documents. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Darbeau v. Air Conditioning & Refrigeration Inst., No. CA-04-467 (E.D. Va. filed July 7, 2004 & entered July 8, 2004; filed Aug. 12, 2004 & entered Aug. 16, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED